Citation Nr: 1543195	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-10 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 30 percent for posttraumatic stress disorder (PTSD).

2.  Entitlement to a higher initial rating for cold injury residuals of the right foot rated as 10 percent disabling prior to March 1, 2013 and 30 percent disabling thereafter.

3.  Entitlement to a higher initial rating for cold injury residuals of the left foot rated as 10 percent disabling prior to March 1, 2013 and 30 percent disabling thereafter.

4.  Entitlement to a compensable rating for shell fragment wound (SFW) scar of the right forehead.

5.  Entitlement to a compensable rating for SFW scar of the left buttock.

6.  Entitlement to service connection for arthritis.

7.  Entitlement to an effective date earlier than November 16, 2011 for the award of a 50 percent rating for chronic headaches.

8.  Entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the right hand.

9.  Entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the left hand.

10.  Entitlement to an effective date earlier than March 1, 2013 for the award of a total disability rating based upon individual unemployability (TDIU).


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The Veteran served on active duty from December 1948 to January 1952.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas (hereinafter Agency of Original Jurisdiction AOJ)).  A May 2008 AOJ rating decision, inter alia, granted service connection for PTSD and assigned an initial 30 percent rating; granted service connection for cold injury residuals of the right and left feet and assigned initial 10 percent ratings for each; denied compensable ratings for SFW scar of the right forehead and left buttock; and denied service connection for cold injury residuals of the legs and arms, lower extremity neuropathy, gastric reflux, arthritis, and headaches.  The AOJ also denied applications to reopen service connection claims for hearing loss, tinnitus and a stomach ulcer.

In August 2008, the Veteran filed a notice of disagreement (NOD) with respect to the disability ratings assigned for PTSD, cold injury residuals of the feet, and the SFW scars of the right forehead and left buttock as well as the denial of the service connection claims for cold injury residuals of the legs and arms, lower extremity neuropathy, arthritis and headaches.  The AOJ furnished the Veteran a statement of the case (SOC) in January 2009.  In March 2009, the Veteran submitted a substantive appeal via a VA Form 9 (Appeals to the Board of Veterans' Appeals).

In April 2011, the Veteran and his spouse testified before a Decision Review Officer (DRO).  The hearing transcript is associated with the claims folder.

An October 2011 AOJ rating decision granted service connection for chronic headaches and assigned an initial noncompensable rating effective July 5, 2007; granted service connection for cold injury residuals of the right and left hand, and assigned separate 10 percent ratings effective July 5, 2007; and granted service connection for peripheral neuropathy of the right and left lower extremities and assigned separate 10 percent ratings effective July 5, 2007.  These service connection awards constituted a full award of the benefits sought on appeal and, thus, terminated the appeal to these issues.  See Grantham v. Brown, 114 F.3d 1156, 1158 (Fed. Cir. 1997).

In pertinent part, a June 2012 AOJ rating decision awarded an increased rating for chronic headaches effective November 16, 2011.  In March 2013, the Veteran filed an NOD with respect to the effective date of award assigned.  The AOJ furnished the Veteran an SOC in March 2014, and the Veteran submitted a substantive appeal the next month.

A September 2014 AOJ rating decision awarded separate 30 percent ratings for cold injury residuals of the right and left feet effective March 1, 2003.  The Board has rephrased these issues to reflect that staged ratings are assigned.  See Fenderson v. West, 12 Vet. App. 119 (1999).

As addressed below, the issues of entitlement to an effective date earlier than March 1, 2013 for the award of TDIU and entitlement to an effective date earlier than March 1, 2013 for the award of 30 percent ratings for cold injury residuals of the right and left hands are listed on the title page for procedural purposes only.

This appeal was processed utilizing the Veterans Benefits Management System (VBMS) and Virtual VA electronic records storage systems.  Thus, any future consideration of this appeal should take into consideration the existence of these electronic records.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND


In a VA Form 9 received in March 2009, the Veteran originally requested a Board hearing to be held in Washington, DC.  In July 2013, the Veteran changed his representation to Attorney Kendall.  In August 2013, Attorney Kendall requested a video-conference hearing before the Board.

On August 12, 2015, the Board sent the Veteran and his attorney a letter requesting clarification as to the type of Board hearing desired.  They were advised that, if clarification was not provided, the Board would proceed to schedule a hearing according to their most recent hearing selection.  Neither the Veteran nor his attorney has responded to the Board's August 12, 2015 letter.  As such, the Board must remand this appeal to schedule the Veteran for a video-conference hearing according to the most recent hearing request.

In so deciding, the Board observes that, on August 12, 2015, the AOJ simultaneously sent the Veteran and his attorney notice to attend a DRO hearing on September 16, 2015.  Notably, the Veteran had already been afforded a DRO hearing for the issues on appeal.  In a written statement received on August 24, 2015, the Veteran's attorney requested an informal hearing conference in lieu of a DRO hearing on the effective date of award claims for which an appeal had been initiated.  This statement does not revoke the prior request for a video-conference hearing before the Board for the perfected issues on appeal.

The Board next observes that, in a decision dated August 2014, the AOJ awarded entitlement to TDIU effective March 1, 2013.  In September 2014 (via a VA Form 9 filing), the Veteran filed an NOD with the effective date of award assigned.  Additionally, in a decision dated September 2014, the AOJ awarded separate 30 percent ratings for cold injury residuals of the right and left hands effective March 1, 2013.  In July 2015, the Veteran filed an NOD with respect to the effective date of award assigned.  To date, the AOJ has not issued an SOC on these issues.  In this circumstance, the Board must remand these claims for issuance of an SOC to afford the Veteran the opportunity to perfect his appeal if he so desires.  Manlincon v. West, 12 Vet. App. 119 (1998).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Schedule the Veteran for a video-conference hearing, to be held at the Waco RO or other appropriate location consistent with the provisions of 38 C.F.R. § 20.705.  

2.  Furnish the Veteran an SOC on the issues of entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the right hand, entitlement to an effective date earlier than March 1, 2013 for the award of a 30 percent rating for cold injury residuals of the left hand and entitlement to an effective date earlier than March 1, 2013 for the award of TDIU.  These claims should not be returned to the Board unless the Veteran perfects an appeal by filing a timely substantive appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

